department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject sec_304 - exchange treatment under sec_302 this field_service_advice responds to your request for advice field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p sec_1 sec_2 sec_3 t1 t2 t3 t4 t5 t6 t7 t8 t9 a1 a2 a3 x y y’s adviser y sub a b c d e f g h i j k l m n o p year year date date date date date date date date date date date date date date date date date date date date date date date date date date date date issue should the effect of the sale of sec_2 to x be taken into account in determining whether the sec_304 redemption of sec_2’s interest by a1 is a distribution under sec_301 or a sale_or_exchange under sec_302 should the effect of the sale of sec_1 to y be taken into account in determining whether the sec_304 redemptions of sec_1’s interests by a1 a2 and a3 are distributions under sec_301 or sales or exchanges under sec_302 conclusion the sale of sec_2 to x in year should be integrated with the sec_304 redemption by a1 to find a complete termination of sec_2’s interest in a1 under sec_302 and therefore sale_or_exchange treatment under sec_302 similarly the sale of sec_1 to y in year should be integrated with the sec_304 redemptions by a1 a2 and a3 to find a complete termination of sec_1’s interest in a1 a2 and a3 under sec_302 and therefore sale_or_exchange treatment under sec_302 issue whether the service should continue to argue conciusion facts p is the parent of a consolidated_group that included sec_1 sec_2 sec_3 t1 t2 t3 t4 t5 t6 t7 t8 t9 a1 a2 and a3 except for sec_1 and sec_2 after their sale to y and x respectively a statutory_notice_of_deficiency proposed reducing the long term capital_loss reported by i sec_1 on the sale of the stock of sec_2 to x in year by dollar_figurea and ii sec_3 on the sale of the stock of sec_1 to y in year by dollar_figureb facts relating to the year sale p wholly owned sec_1 sec_1 wholly owned sec_2 among sec_2’s businesses was holding leases to which sec_2 or its subsidiaries were the owner lessor the principal investments these leases were generating positive cash_flow but had now turned around for tax purposes that is they now generated taxable_income in excess of pre-tax cash_flow in date p’s tax department recommended a tax strategy of selling the stock of sec_2 but retaining the non-principal investment_assets the retained assets in the p group p determined to cause sec_2 to transfer the retained assets to other corporations within the p group and leave only principal investment_assets in sec_2 on date the p board met and discussed the stock sale of sec_2 in date p provided x with information regarding the sale of certain sec_2 assets x had sufficient net operating losses to offset income generated by the principal investments on date a presentation document provided for x by p described the assets that it proposed would be held by sec_2 at time of the sale of sec_2 stock to x the retained assets were not included in that list of assets t1 was wholly owned by sec_2 by resolution dated date sec_2 contributed the retained assets to t1 on date the boards of sec_2 and a1 a wholly owned p subsidiary approved the sale of t1 to a1 the sale closed on date p acted as banker to the p group and kept intercompany loan accounts with each of its subsidiaries the purchase_price of t1 was dollar_figurea the purchase was recorded in p’s books by debiting p’s intercompany loan account with a1 by the amount of the purchase_price and crediting p’s intercompany loan account with sec_2 by the same amount a1’s accumulated_earnings_and_profits exceeded the purchase_price for t1's stock on date there was a presentation to p’s board regarding approval of a nonbinding letter of intent to sell sec_2 to x the transfer of retained assets was described in relation to the necessity of isolating the principal investments in sec_2 for purposes of the sale to x and the tax advantages of structuring the transfer as a stock sale within the group in the section describing calculation of tax basis the presentation stated i t’s the tax aspects that make this sale especially attractive the tax department in conceiving this transaction has creatively applied two different tax concepts to maximize the calculation of p’s tax basis in sec_2 the second concept involved the sale of t1 to other group members rather than distributing t1 stock to sec_1 the section titled the transaction described the first portion as a two-step removal of the retained assets from sec_2 by selling certain subsidiary stock to a1 and declaring a dollar_figured dividend to sec_1 consisting of cash proceeds from the sale of t1 plus other cash receivables and liabilities the second portion was the sale of sec_2 for dollar_figurec to x in addition it appears that the sales terms were well established by this date corporate law and outside counsel have already reviewed a proposed letter of intent once both parties have signed the letter of intent the sales_price will be firmly established subject only to changes in the residual_value by the appraisers and presentation document the letter of intent was signed by p and x on date on date the sec_2 board approved the dollar_figured dividend to sec_1 on date x indicated that there were certain problems arising with purchase presumably in regard to financing the acquisition on date the original letter of intent was extended on date x announced it had obtained the necessary financing effective date a purchase agreement for the purchase of sec_2's stock by x was entered into for a price of dollar_figuree this amount was amended on date the closing date facts relating to the year sale based on a perceived opportunity in the tax law p decided to sell the portion of sec_1's business consisting of ownership of leased property in the aggregate the leases had turned around this purpose is identical to the year sale p decided to sell subsidiaries of sec_1 containing the retained assets to other p group members by date p provided a preliminary memorandum regarding the sale of sec_1 to prospective buyers on date p entered into a confidentiality agreement with y’s adviser regarding y’s proposed purchase of sec_1 on date t2 a wholly owned subsidiary of sec_1 declared a dividend of portfolio_stock to sec_1 on dates and the sale of t2 to a1 for dollar_figuref was approved by the boards of sec_1 and a1 respectively payment of dollar_figureg of the purchase_price was cleared through the intercompany loan accounts like the year sale a1 treated the difference as a loan receivable from sec_1 effective as of date sec_1 i contributed some retained assets to t3 a wholly owned subsidiary of sec_1 ii contributed dollar_figureh to t4 to create a positive book net_worth and iii entered into a purchase agreement for t3 t4 t5 t6 and t7 with a2 a wholly owned subsidiary of p the sale closed on the same date the sales_price was dollar_figurei dollar_figurej paid_by promissory note from a2 and the remainder debited by sec_1 as loan receivable from a2 on date sec_1 ratified the contribution of a non-leasing subsidiary to t8 a wholly owned subsidiary of sec_1 on the same date the boards of sec_1 and a3 approved the sale of t8 to a3 a wholly owned subsidiary of p for dollar_figurek the sale closed the same day on date p approved the contribution of p’s sec_1 stock to sec_3 a newly formed subsidiary of p on date y’s adviser on behalf of itself and y sub provided p with terms for the purchase of sec_1 on date p’s board approved the sale of sec_1 for not less than dollar_figurel the presentation document describes the transaction in similar terms as the year presentation document describing the need to move sec_1 assets the p group desired to retain out of sec_1 before the stock sale and focusing on the tax benefits to the p group and the buyer the proposed structure purportedly afforded the presentation document identifies the purchaser as y’s adviser and y sub the document described the sales to a1 and a2 but included no description of the a3 purchase and a dividend of the sales proceeds and other cash stock receivables and liabilities to sec_3 as preliminary steps in the sale of sec_1 the document summarized the state of negotiations as follows corporate law and outside counsel have already prepared a proposed definitive sales agreement the purchaser has submitted its desired contract changes which are currently being negotiated once both parties have signed the sale will be firmly established subject only to hart scott rodino approval and presentation document on date a nonbinding letter of intent was entered into between p and y regarding the purchase by y or its affiliate of sec_1 from sec_3 on date the boards of sec_1 and a1 approved the sale of t9 a wholly owned subsidiary of sec_1 from sec_1 to a1 the sale closed the same day the purchase_price was dollar_figurem during the time between dates and sec_1 distributed to sec_3 all the proceeds from the various subsidiary sales and certain other assets on date sec_1 declared a dollar_figuren net asset dividend to sec_3 on date p sec_1 sec_3 and y entered a purchase agreement for sale of sec_1 for dollar_figureo plus certain additional contingent_amounts the sale closed the next day each of a1 a2 and a3 had earnings_and_profits in excess of the purchase_price of the subsidiaries it acquired the price of t2 was adjusted upwards to dollar_figurep based on a valuation report the dollar_figureb adjustment to the basis in sec_1’s stock in the deficiency_notice equals the sum of dollar_figurei the purchase_price for t3-7 dollar_figureg the initial price for t2 dollar_figurek the final purchase_price for t8 and dollar_figurem the purchase_price of t9 discussion of issue law sec_304 of the code was enacted to prevent the bailout of earnings_and_profits at capital_gains rates through the sale of stock of one corporation issuing to a related corporation acquiring by a person in control of both corporations transferor if transferor and acquiring are brother sister corporations sec_304 recasts a sale by transferor of issuing stock to acquiring as follows the sale proceeds received by transferor from acquiring are treated as a distribution in redemption of acquiring stock under sec_302 and the transfer of issuing stock by transferor to acquiring is treated to the extent sec_301 applies to the sec_304 redemption distribution as a contribution to acquiring's capital by transferor sec_302 treats the sec_304 redemption as a sale_or_exchange if certain requirements set out in sec_302 are met if none of the requirements are met sec_302 provides that sec_301 applies to the distribution revrul_70_496 1970_2_cb_74 illustrates how sec_304 has been applied where transferor does not directly own any acquiring stock in revrul_70_496 corporation p parent owns percent of the stock of x transferor and percent of the stock of z acquiring transferor owns percent of the stock of y issuing transferor transfers all the stock of issuing to acquiring in exchange for cash equal to the value of the issuing stock transferor is in control of both issuing and acquiring before the transaction under sec_304 and sec_318 the sales proceeds are treated as a distribution by acquiring in redemption of acquiring stock held by transferor even though transferor actually holds no acquiring stock to the extent sec_301 applies to the distribution the transfer of the issuing stock is treated as a contribution to acquiring's capital by transferor however if one of the tests of sec_302 is met the deemed redemption is treated as a sale_or_exchange of property under sec_302 sec_1_1502-80 before it was amended effective date specifically makes sec_304 applicable to the consolidated_return_regulations consolidated_return groups have used sec_304 transactions where transferor owns no acquiring stock in conjunction with the investment_adjustment rules of sec_1_1502-32 and the earnings_and_profits adjustment rules of sec_1_1502-33 to create an artificial loss in transferor stock and thereafter to attempt to recognize loss on a sale of transferor in zenz a sole shareholder sold part of her stock in a corporation to an unrelated purchaser and three weeks later had the corporation redeem the rest of her shares both steps occurring under the same plan the service argued that the redemption was a disguised_dividend because it would have been treated as such if the redemption had occurred before the sale the court disagreed holding that the redemption was part of a transaction that completely terminated the shareholder’s interest in the corporation and thus was entitled to capital_gain treatment the service agreed to follow zenz in revrul_55_745 1955_2_cb_223 emphasizing that the sequence of planned transactions is irrelevant where the overall result is the complete termination of a shareholder’s interest consistent with that ruling the service conceded in u s v carey 289_f2d_531 8th cir and the court held that zenz applies when the redemption precedes the stock sale pursuant to a plan see also revrul_75_447 1975_2_cb_113 sequence of events irrelevant if both clearly part of an overall plan while zenz is typically used by individual shareholders seeking capital_gain treatment it has also been asserted by the service against corporate shareholders looking for dividend characterization in revrul_77_226 1977_2_cb_90 corporation y purchased big_number shares of stock of corporation x which was offering to redeem stock tendered by its shareholders the shares were purchased on the market at the tender price y then tendered shares to x treated the proceeds as a dividend because the redemption was not substantially disproportionate under sec_302 sold the remaining big_number shares at a price reflecting x's reduced net_worth claimed the dividends received deduction for the redemption proceeds and reported a short-term loss on the big_number shares citing zenz the service ruled that in this case the redemption and the sale were undertaken pursuant to an integrated_plan therefore even assuming the redemption distribution standing by itself would have been essentially_equivalent_to_a_dividend the redemption and sale combined completely terminated y's interest in x within the meaning of sec_302 of the code that the redemption occurred before the sale is irrelevant thus because the aggregate amount received by y for the big_number shares equaled its cost for the shares y realized no gain_or_loss see 72_tc_751 aff’d 647_f2d_169 9th cir courts have used the zenz doctrine to analyze not only actual redemptions but also deemed redemptions under sec_304 niederrmeyer v commissioner 62_tc_280 aff’d 535_f2d_500 9th cir 71_tc_692 zenz doctrine used to analyze the sec_302 consequences of a redemption deemed under sec_304 there are several different articulations of when the zenz doctrine will apply to take into account the effects of another transaction when analyzing a redemption the court has articulated its standard several times including in 62_tc_280 where redemptions were executed pursuant to a plan to terminate one’s interest in a corporation it has been held that dividend equivalency may be avoided where the individual redemptions are component parts of a single sale_or_exchange of an entire stock interest citations omitted where there is a plan which is comprised of several steps one involving the redemption of stock that results in a complete termination of the taxpayer’s interest in a corporation sec_302 may apply citations omitted however the redemption must occur as part of a plan which is firm and fixed and in which the steps are clearly integrated citation omitted niedermeyer concerned a sec_304 sale of most of the taxpayer’s stock in a corporation followed three months later by a charitable_contribution of the taxpayer’s remaining stock the service characterized the deemed redemption under sec_304 as a dividend and the court agreed finding the evidence too insubstantial to prove the redemption and contribution were part of a plan the court disregarded the taxpayers self serving statements during trial regarding intent at the time of the sec_304 sale the court also noted that the plan was not in writing nor was there any evidence that the taxpayer had communicated its donative_intent to anyone it continued by the above discussion we do not mean to indicate that all such plans need to be in writing absolutely binding or communicated to others but we do think that the above-mentioned factors all of which are lacking here tend to show a plan which is fixed and firm 72_tc_751 was more similar to the instant case in that in bleily the taxpayer a corporation treated a redemption as essentially_equivalent_to_a_dividend but the service argued it was part of a plan of complete termination under sec_302 in bleily the taxpayer owned percent of another corporation the percent shareholder wanted sole control early cases discussing this issue decided under sec_115 of the code include in re 246_f2d_403 3d cir rev’d on other grounds 246_f2d_403 3d cir and jackson 26_tc_846 aff’d sub nom 247_f2d_156 th cir two additional cases similar to niedermeyer in posture and result are 54_tc_408 and 66_tc_1084 aff’d 592_f2d_1259 5th cir in each case the taxpayer claimed a redemption was part of a plan of complete termination the service took the position that the redemption was essentially_equivalent_to_a_dividend and the court found for the service finding no plan existed and the taxpayer agreed to sell its shares to the issuing_corporation at an agreed price the corporation did not have enough cash to purchase all of the shares at once but purchased all of the taxpayer’s shares over a week period each sale was supported by a separate written redemption agreement after reiterating the niedermeyer standard the court stated each case is necessarily a factual determination and based upon the record we are convinced that the issuing_corporation planned to eliminate the taxpayer as a shareholder although there was no binding agreement the taxpayer clearly had agreed to sell all of its shares the entire sale did not take place immediately due to lack of funding the court found that the issuing_corporation planned to purchase stock from the taxpayer as funds became available lack of a binding agreement did not prevent the court from finding a integrated_plan for complete redemption 77_tc_30 was a sec_302 case in which the litigants framed the issue as whether a series of redemptions were part of a fixed and firm plan to reduce meaningfully the taxpayer’s interest in the redeeming corporation as part of a recapitalization the redeeming corporation a bank adopted a plan to redeem a certain amount of series b preferred_stock each year until no series b preferred remained outstanding it established a sinking_fund for that purpose the bank redeemed some preferred_stock in varying amounts each year for several years the bank had to have adequate capital and obtain regulatory approval for each redemption the court noted that whether there was a firm and fixed plan is a factual determination and found that the series of redemptions was part of a plan to eliminate the series b preferred_stock despite the need for adequate capital and regulatory approval the court stated we do not believe the requirement of a firm and fixed plan for redemptions need be as rigid under the circumstances here involved as would be required in a closely held family_corporation situation where the plan could be changed at any time by the actions of one of two shareholders analysis of issue sec_304 applies to each of sales of the stock of t1 by sec_1 t2 and t9 by sec_2 to a1 the sales of the stock of t3 t4 t5 t6 and t7 stock by sec_2 to a2 and the sale of the stock of t8 by sec_2 to a3 the proceeds of each sale are treated as received by sec_1 or sec_2 in redemption of the stock of a1 a2 or a3 as appropriate for purposes of sec_302 each redemption is tested under sec_302 to determine whether the proceeds will be treated as received in a sale_or_exchange under sec_302 or as a sec_301 distribution the zenz doctrine provides that the effect of other transactions is taken into account in testing whether a redemption is a distribution under sec_301 or a sale_or_exchange under sec_302 under certain circumstances the court applies the zenz doctrine if the redemption and the other_disposition of stock are part of a plan which is firm and fixed and in which the steps are clearly integrated niedermeyer under the niedermeyer test the sale of sec_2 to x in year which removed sec_2 from the p consolidated_group thereby ending its constructive_ownership of a1 should be integrated with the sec_304 redemption by a1 to find a complete termination of sec_2's interest in a1 under sec_302 similarly the sale of sec_1 to y in year should be integrated with the sec_304 redemptions by a1 a2 and a3 to find a complete termination of sec_1's interest in a1 a2 and a3 under sec_302 the sec_304 redemption and the sale of sec_2 to x were clearly integrated if you have any further questions please call deborah a butler assistant chief_counsel field service by steven j hankin special counsel cc dom fs corp
